Filed 9/30/22 In re A.M. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re A.M. et al., Persons                                   B318307
Coming Under the Juvenile                                    (Los Angeles County
Court Law.                                                   Super. Ct. No.
                                                             19CCJP06066A–C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

R.M.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Ashley Price, Judge Pro Tempore. Conditionally
affirmed and remanded with directions.
      Susan Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, William Thetford, Principal Deputy
County Counsel, for Plaintiff and Respondent.
      Sarah Devore, Children’s Law Center 3, for Minors.

             _____________________________________

      R.M. (mother) appeals from orders appointing a legal
guardian for her children, A.M., L.P., and B.P. (children),
pursuant to Welfare and Institutions Code section 366.26,
contending that the matter should be remanded for compliance
with the inquiry and notice requirements of the Indian Child
Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and related
California statutes (Welf. & Inst. Code, § 224 et seq.). No
interested party filed a respondent’s brief; instead, counsel for
mother, minors, and the Los Angeles County Department of
Children and Family Services (Department) filed a joint
application and stipulation for conditional affirmance and
remand to the juvenile court for compliance with ICWA and the
issuance of an immediate remand.
      This case involves reversible error because the parties
agree, and we concur, there was noncompliance with the inquiry
requirements of ICWA and related California provisions. (In re
H.V. (2022) 75 Cal.App.5th 433, 438; In re Charles W. (2021) 66
Cal.App.5th 483, 489.) That is, the Department failed to inquire
of known maternal relatives, for instance maternal grandmother
B.M. and maternal aunt B.M., whether the children were or
might be Indian children even though the Department had




                                2
contacts with these family members. The parties also agree—
and, after reviewing the entire record we concur—that “there is
no reasonable possibility the interests of nonparties or the public
will be adversely affected by the requested conditional affirmance
and remand, and the reasons for requesting remand outweigh the
erosion of public trust and the decreased incentive for pretrial
settlement. (See Code of Civ. Proc., § 128, subd. (a)(8).)”

                         DISPOSITION

       The juvenile court’s orders appointing a legal guardian for
the children under Welfare and Institutions Code section 366.26
are conditionally affirmed and remanded for proceedings required
by this opinion. On remand, the court shall order the
Department to make reasonable efforts to interview all available
extended maternal relatives about the possibility of the children’s
Indian ancestry and to report on the results of the Department’s
investigation. Nothing in this disposition precludes the court
from ordering additional inquiry of others having an interest in
the children. Based on the information reported, if the court
determines that no additional inquiry or notice to tribes is
necessary, the orders appointing a legal guardian for the children
shall remain in place. If additional inquiry or notice is
warranted, those orders are reversed, and the court shall make




                                 3
all necessary orders to ensure compliance with ICWA and related
California law.
      The remittitur shall issue forthwith.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        KIM, J.



I concur:




            MOOR, J.




                               4
In re A.M. et al.
B318307



BAKER, Acting P. J., Dissenting




      I would reject the parties’ stipulation to remand the matter
to the juvenile court. This court cannot properly make the
findings required by Code of Civil Procedure section 128,
subdivision (a)(8). (See In re Rashad H. (2000) 78 Cal.App.4th
376, 380 [“[T]here could be an adverse effect on the adoptive
parents’ rights if there were a stipulated reversal of a Welfare
and Institutions Code section 366.26 parental termination rights
order. A stipulated reversal could further delay the conclusion of
the adoption process”].) There is a good case to be made that
substantial evidence supports the juvenile court’s Indian Child
Welfare Act determination. (In re H.V. (2022) 75 Cal.App.5th
433, 441 (dis. opn. of Baker, J.); see also In re Ezequiel G. (2022)
81 Cal.App.5th 984; In re J.S. (2021) 62 Cal.App.5th 678, 688
[applying substantial evidence standard of review].)




                       BAKER, Acting P. J.